Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The restriction on claims 1-20 have been withdrawn.  
Status of the Claims
This is a non-final first action on the merits for the application filed on 4/2/2019.  Claims 1-20 are pending and addressed below.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/29/2019, 1/6/2020, 3/2/2020, 10/27/2020, and 1/21/2021 are being considered by the examiner.
Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1-6, 8-13, and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-13, and 15-20 of copending Application No. 16/074408claims 1 and 2 of the instant application encompass the same limitations as claims 1 and 2 of 16/704408, claims 8 and 9 of the instant application encompass the same limitations as claims 8 and 9 of 16/704408, and claims 15 and 16 of the instant application encompass the same limitations as claims 15 and 16 of 16/704408.
It would have been obvious to mix and match the limitations of claims 1 and 2, 8 and 9, and 15 and 16 of the instant application with the limitations of claims 1 and 2, 8 and 9, and 15 and 16 of 16/704408 since these claims recite the same limitations.
Claims 3-6, 10-13, and 17-20 of the instant application encompass the same limitations of claims 3-6, 10-13, and 17-20 of 16/704408.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claims 3, 10, and 17 are objected to because of the following informalities:  
Claim 3 recites, “the principle of maximum entropy”.  Principle of maximum entropy is not mentioned anywhere else in the claims.  Therefore, the limitation should recite, “a principle of maximum entropy”.  Appropriate correction is required.
Claim 10 recites, “the principle of maximum entropy”.  Principle of maximum entropy is not mentioned anywhere else in the claims.  Therefore, the limitation should recite, “a principle of maximum entropy”.  Appropriate correction is required.
Claim 17 recites, “the principle of maximum entropy”.  Principle of maximum entropy is not mentioned anywhere else in the claims.  Therefore, the limitation should recite, “a principle of maximum entropy”.  Appropriate correction is required.
Claim Interpretation
Per [0012] of the Specification, unique audience size “refers to the total number refers to the total number of unique people (e.g., non-duplicate people) who had an impression of (e.g., were exposed to) a particular media item, without counting duplicate audience members.” 
Per [0012], impression count “refers to the number of times audience members are exposed to a particular media item.”
Per [0013], impression frequency or frequency is “the number of times a particular audience member is exposed to a media item within a specified time period or duration.”
Per [0024], census “when used in the context of audience measurements refers to the audience measurements that account for all instances of media exposure by all individuals in the total population of a target market for the media being monitored.” 
Per [0024], user-identified “refers to the media exposures that can be specifically matched to unique individuals identifiable by a database proprietor because such individuals are registered users of the services provided by the database proprietor.”
Per [0062], census audience measurement data “refers to information relating to all impressions and corresponding audience members associated with media being monitored regardless of whether the database proprietor 106 was able to identify the audience members to match the impressions to particular individuals.”
Per [0062], unidentified impressions
Per [0062], census impressions are census audience measurement data that includes aggregate totals of both user-identified impressions and unidentified impressions.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a memory management unit (MMU) and an arithmetic logic unit (ALU) in claim 1, the ALU in claims 2-3, and the MMU and the ALU in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, “a memory management unit (MMU) to: assign requests…assign user-identifier impression data…”  The specification does not seem to explain how the assigning is being done by the memory management unit.  It is unclear how the MMU determines that there is a request from computing devices indicative of accesses to media in order to assign it to a first block of memory.  It is also unclear how the MMU determines that an impression is user-identified in order to assign it to a second block of memory.  Paragraph 0107 of the Specification states, “The example processor also includes a memory management unit 936 to load values between local memory 913 (e.g., a cache) and the registers 935 and to request blocks of memory from a volatile memory 914 and a non-volatile memory 916.”  The MMU is used to load values but the processor is requesting blocks of memory.  The MMU is not assigning 
Claim 1 recites, “an arithmetic logic unit (ALU) to: determine multipliers…and determine a plurality of census impression counts.”  The “arithmetic logic unit” is mentioned in paragraph 0107 which states, “The example processor 912 includes at least one arithmetic logic unit 934 to perform arithmetic, logical, and/or comparative operations on data in registers 935.”  However, the Specification does not specific explain that the arithmetic logic unit is actually determining multipliers or determining a plurality of census impression counts or how it is performing those functions.  Therefore, it appears that the Applicant does not have possession of these claim elements at the effective filing date of the instant application. For purpose of examination, the processor will be interpreted as doing the determining steps.
In accordance with section 2161.011. of the MPEP, “original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1171 (“[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.”) (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d Ariad, the court recognized the problem of using functional claim language without providing in the specification examples of species that achieve the claimed function. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus. Id. ” This may include disclosure of the hardware and software required to perform a claimed function including the "necessary steps for implementing the claimed function" (e.g. an algorithm, description of steps, flowcharts, etc.-) (MPEP; 2161.011.). “If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.” (MPEP; 2161.011.).
Claims 1, 8, and 15 recite computer-implemented functional claim language with the claim elements “determine multipliers relating a first probability distribution for the user-identified impressions to a second probability distribution for the census impressions and determining a plurality of census impression counts associated with the census impressions based on the multipliers.”
The claims are directed to specialized genus functions. In other words, the claim scope covers any and all ways of determining multipliers relating a first probability However, the disclosure only provides adequate algorithm or step-by-step instructions for only a small number of ways of determining multipliers relating a first probability distribution for the user-identified impressions to a second probability distribution for the census impressions and determining a plurality of census impression counts associated with the census impressions based on the multipliers (species). The disclosure therefore fails to adequately demonstrate that the Applicant possessed any and all ways of determining multipliers relating a first probability distribution for the user-identified impressions to a second probability distribution for the census impressions and determining a plurality of census impression counts associated with the census impressions based on the multipliers. The claim(s) therefore contain/encompass subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention (e.g., other ways of determining multipliers relating a first probability distribution for the user-identified impressions to a second probability distribution for the census impressions and determining a plurality of census impression counts associated with the census impressions based on the multipliers).
Claims 2-5 are also rejected for similar reasons to claim 1.
Claims 6 and 7
Claim 7 recites, “wherein the weighted probabilities associated with the second probability distribution correspond to a weighted KL-divergence.”  The term “weighted KL-divergence” is mentioned in paragraph 0085 but that paragraph does not explain what is meant by that term, how the KL divergence is determine, or how the KL divergence is weighted. Therefore, it appears that the Applicant does not have possession of these claim elements at the effective filing date of the instant application. For purpose of examination, “weighted KL divergence” will be interpreted as just two variables diverging from each other.
Claims 14 and 20 are rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites, “wherein the weighted probabilities associated with the second probability distribution correspond to a weighted KL-divergence.”  It is unclear what is meant by “weighted KL-divergence”.  It is unclear what the letter “K” and the letter “L” represent.  It is unclear what is meant by “a weighted KL-divergence”. The term “weighted KL-divergence” is mentioned in paragraph 0085 but that paragraph does not 
Claims 14 and 20 are rejected for the same reasons.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A, Prong 1:  The independent claims recite in part, assign requests from computing devices indicative of accesses to media at the computing devices to a first block of memory, a total count of the requests corresponding to a total number of census impressions associated with the media, a first portion of the census impressions corresponding to user-identified impressions and a second portion of the census impressions corresponding to unidentified impressions; and assign user-identified impression data corresponding to the user-identified impressions to a second block of the memory, the user-identified impressions associated with user-identified individuals for whom first demographic information is stored by a database proprietor, the user-identified impression data including a plurality of user-identified impression counts associated with a corresponding plurality of impression frequency intervals, different ones of the user-identified individuals corresponding to audience members associated with different demographics; and determine multipliers relating a first probability determine a plurality of census impression counts associated with the census impressions based on the multipliers, different ones of the census impression counts corresponding to different ones of the impression frequency intervals. These limitations are drafted in a system, a method, and a non-transitory computer readable medium, and under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a memory”, “a memory management unit”, “an arithmetic logic unit”, and “a non-transitory computer readable medium” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “a memory”, “a memory management unit”, “an arithmetic logic unit”, and “a non-transitory computer readable medium” language, the claim encompasses a user simply assigning requests, a user simply assigning user-identified impression, a user simply determining multipliers, and a user simply determining a plurality of census impression counts his/her mind.  The mere nominal recitation of “a memory”, “a memory management unit”, “an arithmetic logic unit”, and “a non-transitory computer readable medium” does not take the claim limitations out of the mental processes grouping.  Thus, the independent claims recite a mental process.
Step 2A, Prong 2: In particular, the independent claims recite the additional elements of “a memory”, “a memory management unit”, “an arithmetic logic unit”, and “a 
Step 2B:  As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  Paragraphs ____ of the specification support the interpretation of “a memory”, “a memory management unit”, “an arithmetic logic unit”, and “a non-transitory computer readable medium” as generic computing element. Therefore, these additional element are not significantly more. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Therefore, the independent claims are ineligible.
Dependent claims 2, 9, and 16 recite, “determine different ones of the plurality of census impressions according to the different demographics.”  This limitation is directed to the abstract idea of a mental process because a user can determine a different one of the plurality of census impressions in the mind.
Dependent claims 3, 10, and 17 recite, “determine the first probability distribution by identifying a distribution that satisfies the principle of maximum entropy with respect 
Dependent claims 4, 11, and 19 recite, “determine the first probability distribution without directly calculating individual probabilities within the first probability distribution.” This limitation is directed to the abstract idea of a mental process because a user can determine the first probability distribution without directly calculating individual probabilities within the first probability distribution in the mind.
Dependent claims 5, 12, and 19 recite, “store user-identified audience size data including different ones of a plurality of first unique audience sizes associated with different ones of the plurality of user-identified impression counts; and determine, based on the multipliers, a plurality of second unique audience sizes corresponding to audience members associated with the census impression counts, different ones of the plurality of second unique audience sizes corresponding to different ones of the plurality of impression frequency intervals.”  The determining step is directed to the abstract idea of a mental process because a user can determine a plurality of second unique audience sizes corresponding to audience members associated with the census impression counts in the mind.  The additional element of “store user-identified audience size data” is insignificant extra-solution activity which is not significantly more. The Symantec, TLI, and OIP Techs. Court decisions cited in MPEP 2106.05(d)(II) 
Dependent claims 6 and 13 recite, “wherein the multipliers are Lagrange multipliers.”  This element is part of the abstract idea as described for claims 1, 8, and 15 since this limitation is just further limiting the multipliers of claims 1, 8, and 15.
Dependent claims 7, 14, and 20 recite, “wherein the weighted probabilities associated with the second probability distribution correspond to a weighted KL-divergence.”  This element is part of the abstract idea as described for claims 1, 8, and 15 since this limitation is just further limiting the weighted probabilities of claims 1, 8, and 15.
Therefore, when considered individually or as a whole, the claim elements are not significantly more than the abstract idea.  The claims are ineligible.
Potentially Allowable Subject Matter
Claims 1-20 are allowable once all of the above rejections have been overcome.
Independent claims 1, 8, and 15 each recite determine multipliers relating a first probability distribution for the user-identified impressions to a second probability distribution for the census impressions, the multipliers based on census constraints defined by weighted probabilities associated with the second probability distribution, different ones of the probabilities weighted based on estimated populations for corresponding ones of the different demographics; and determine a plurality of census impression counts associated with the census impressions based on the multipliers, different ones of the census impression counts corresponding to different ones of the impression frequency intervals and the interpretation of these limitations include the specific definitions for “user-identified impression” and “census impression” per the “Claim interpretation” section above.  The closest prior art of record is the Oliver reference (2013/0198125) discusses obtaining panelist data corresponding to a plurality of panelists accessing web pages, classifying the panelist data according to demographic information of the panelist, and generating a virtual panel based on estimate of web page access at unmeasured locations by calculating the probability of a number of page views through a frequency distribution.  Oliver also teaches the comparing of a panel-based volume with a census-based volume to determine how much activity is needed to fill a gap in volume between the census and the panel-based data. Oliver also explains determining the audience at unmeasured locations by receiving weighted audience characteristic data for each of multiple demographic groups determined from the panelist data, weighted session data for each of the demographic groups determined from the panelist data, numbers of cleaned sessions for each of the demographic groups determined from the census-based data after processing by the traffic filter  and a universe estimate of the audience size determined from survey data.  However, this reference does not teach the claim elements to the specification required. 
Other prior art references that are relevant:
Sheppard (2017/0061470).  Sheppard estimates an unknown probability distribution using maximum entropy. However, it does not do it by determining multipliers relating a first probability distribution for the user-identified impressions to a second probability distribution for the census in combination with the specification definitions of the claim elements and in combination with the other elements of the claims.  
McMillan (2014/0325551) explains the correlation of census measurement data with panel data.  The Davis 
Palit (2014/0081703) teaches the calibration of subject data for which a relationship to a target population is not known with the use of a differential weighting [multipliers] scheme applied to the data at the constituent level.
Davis (2011/0251823) discusses determining probability distributions using weights. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855.  The examiner can normally be reached on Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MARIE P BRADY/Primary Examiner, Art Unit 3621